Citation Nr: 1505188	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-35 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the reduction of the Veteran's 30 percent evaluation for instability of the right knee, status post meniscectomy, to 10 percent effective April 1, 2011 was proper.

2.  Whether the reduction of the Veteran's 20 percent evaluation for degenerative joint disease, right knee, to 10 percent for the period between April 2011 and September 2013 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from June 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

An August 2014 rating decision increased the evaluation for degenerative joint disease, right knee, to 40 percent, effective September 12, 2013.  Therefore, the Board will only consider whether the reduction in rating from 20 percent to 10 percent for this disability was proper for the period from April 1, 2011 to September 12, 2013.


FINDINGS OF FACT

1.  In a June 2010 rating action, the RO proposed the reduction of the schedular disability evaluation for instability of the right knee, status post meniscectomy, which had been evaluated as 30 percent disabling since March 1992.  

2.  In a January 2011 rating decision, the RO reduced the disability rating for the service-connected instability of the right knee, status post meniscectomy, to 10 percent, effective April 1, 2011.

3.  The evidence of record does not show that the Veteran's instability of the right knee, status post meniscectomy, had sustained improvement.  

4.  In a June 2010 rating action, the RO proposed the reduction of the schedular disability evaluation for degenerative joint disease, right knee, which had been evaluated as 20 percent disabling since October 2007.

5.  In a January 2011 rating decision, the RO reduced the disability rating for the service-connected degenerative joint disease, right knee, to 10 percent, effective April 1, 2011.

6.  The record demonstrates that at the time the RO reduced the 20 percent evaluation for degenerative joint disease, right knee, there had been material improvement in the symptomatology, and the RO followed proper procedures in reducing the Veteran's rating.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 30 percent rating for instability of the right knee, status post meniscectomy, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for restoration of a 20 percent rating for degenerative joint disease, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements were met by the June 2010 notice of proposed reduction.

In this decision, the Board restores the 30 percent disability rating for instability of the right knee, status post meniscectomy.  As this represents a complete grant of the benefits sought on this issue, no discussion of VA's duty to notify and assist is necessary for this issue.

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Reduced Ratings

The provisions of 38 C.F.R. § 3.105(e) (2014) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

The procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 30 to 10 percent for instability of the right knee, status post meniscectomy, and for degenerative joint disease, right knee, from 20 to 10 percent, were properly carried out by the RO.  In June 2010, the RO notified the Veteran of a proposed rating reduction issued in a rating decision earlier that month.  At that time the RO instructed the Veteran to submit within 60 days any additional evidence to show that his rating should not be reduced.  The RO took final action to reduce the disability rating in a January 2011 rating decision, in which the ratings were reduced from 30 to 10 percent and 20 to 10 percent, effective April 1, 2011.  The RO informed the Veteran of this decision by a letter dated January 13, 2011.

In a rating reduction, not only must it be determined that an improvement in a disability has actually occurred, but also that the improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The provisions of 38 C.F.R. §§ 4.1 , 4.2, and 4.10 require that a reduction in rating be based upon review of the entire history of a veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

 In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992).

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

Pursuant to 38 C.F.R. § 3.344(a), if a rating has been in effect for more than 5 years, the rating agencies will handle cases of changes of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  38 C.F.R. § 3.344(a) (2014).  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Id.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).

The provisions of 38 C.F.R. § 3.344(a), (b), apply to ratings which have continued for long periods at the same level (5 years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344(c).  

The reduction in the ratings was made effective on April 1, 2011.  The 30 percent evaluation for instability of the right knee, status post meniscectomy, had been in effect for more than five years.  Therefore, compliance with the provisions of 38 C.F.R. § 3.344 is required for this disability.  The 20 percent evaluation for degenerative joint disease, right knee, had not been in effect for more than five years.  

A.  Instability of the Right Knee, Status Post Meniscectomy

Diagnostic Code 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a (2014).  

The original award of service connection for right knee, status post meniscectomy, was in a December 1970 rating action, and the Veteran was assigned a 10 percent evaluation.  At a January 1996 VA examination it was noted that the Veteran reported that he continued to have recurrent swelling, pain and buckling in the right knee.  On examination there was moderate anterior cruciate ligament laxity with a positive anterior drawer test.  The evaluation was subsequently increased to 30 percent in a February 1996 rating decision, effective March 13, 1992.  

July 2007 VA primary care treatment notes state that the Veteran was falling three to four times a week due to instability in both knees.  At October 2007 VA orthopedic treatment there was not ligamentous instability.  The Veteran had a VA examination in December 2007 at which he complained of instability, but the examiner indicated that there was none.  However, McMurray's test was positive.  

At an April 2010 VA examination the Veteran reported instability, giving way, and incoordination in the right knee with subluxation several times a week.  On examination, however, there was no instability of the right knee.  A VA physician reviewed the record in October 2010 and opined that the Veteran was most likely experiencing subjective instability of his knee.  The pain associated with the meniscus tear and/or osteoarthritis caused a relaxation or "giving out" of the surrounding soft tissue, which destabilized the knee, resulting in falling episodes and a feeling of subjective weakness.  This explained why there was no objective instability on examination in April 2010 even though the Veteran claimed instability.  The Veteran had a VA examination in September 2013 at which there was instability of station that contributed to functional impairment.  Stability tests were normal.  

In the Board's view, this evidence does not satisfactorily show that right knee instability has abated.  The Veteran has continued to have instability in the right knee, and in October 2010 the VA physician opined that there was most likely instability in the right knee despite the lack of objective findings.  Therefore, it may not be concluded that sustained improvement in the disability has occurred.  Accordingly, the 30 percent rating is restored effective from April 1, 2011 for instability of the right knee, status post meniscectomy.  

B.  Degenerative Joint Disease, Right Knee

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (0 percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees is rated noncompensably (0 percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.

The original award of service connection for degenerative joint disease, right knee, was in a March 2008 rating action, and the Veteran was assigned a 10 percent evaluation effective July 24, 2007 and a 20 percent evaluation effective October 26, 2007.

At October 2007 VA orthopedic treatment, range of motion of the right knee was flexion to 120 degrees and extension to 15 degrees.  Flexion was to 125 degrees and extension to 15 degrees at a December 2007 VA examination.  An April 2010 VA examination report states that flexion was to 100 degrees and extension was to 0 degrees.  Extension was also noted to be to 10 degrees in the same examination report, and therefore the Board will use the 10 degrees finding for extension because it is more favorable to the Veteran's claim.  At the September 2013 VA examination, extension was to 15 degrees and flexion could not be tested.  

As discussed above, in an August 2014 rating decision the Veteran was assigned a 40 percent evaluation for degenerative joint disease, right knee, effective September 12, 2013.  Therefore, the Board will consider herein whether the reduction of the evaluation from 20 to 10 percent was proper from the effective date of the reduction, April 1, 2011, to September 12, 2013.

The April 2010 VA examination shows that extension of the right knee was 10 degrees.  At the 2007 VA treatment and VA examination extension of the right knee was 15 degrees.  Therefore, the record shows that there was distinct, actual improvement between the time of the original rating and the time of the reduction. At the time of reduction the extension was consistent with a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

On review of the evidence above, the Board finds that the reduction of the evaluation for degenerative joint disease, right knee, from 20 percent to 10 percent was proper.  Thus, the claim for restoration of the previous rating is denied.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 30 percent rating for instability of the right knee, status post meniscectomy, is restored, effective April 1, 2011.

As the evaluation for degenerative joint disease, right knee, was properly reduced from 20 percent to 10 percent, restoration of the previous rating during the period from April 2011 to September 2013, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


